THE THIRTEENTH COURT OF APPEALS

                                      13-18-00496-CV


                           John Wardell and Lois Wardell
                                          v.
                 Henry Gearhart, Jylaine Gearhart and Orion Gearhart


                                   On appeal from the
                     206th District Court of Hidalgo County, Texas
                            Trial Cause No. C-6014-13-D


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed with prejudice. The Court orders the

appeal DISMISSED WITH PREJUDICE in accordance with its opinion. Costs of the

appeal are taxed against appellant.

      We further order this decision certified below for observance.

December 6, 2018